                     Case 1:21-cv-06888-PKC Document 28 Filed 08/16/21 Page 1 of 4
                                                                              MAG,MDL,Transferred_Out_District
                                     U.S. District Court
                          SOUTHERN DISTRICT OF TEXAS (McAllen)
                          CIVIL DOCKET FOR CASE #: 7:21−cv−00150

AIM Media Texas Operating, LLC v. Google, LLC et al                Date Filed: 04/19/2021
Assigned to: Judge Randy Crane                                     Jury Demand: Plaintiff
Cause: 15:1 Antitrust Litigation                                   Nature of Suit: 410 Anti−Trust
                                                                   Jurisdiction: Federal Question
Plaintiff
AIM Media Texas Operating, LLC                        represented by Stuart Andrew Davidson
                                                                     Robbins Geller Rudman Dowd LLP
                                                                     120 E Palmetto Park Rd
                                                                     Ste 500
                                                                     Boca Raton, FL 33432
                                                                     561−750−3000
                                                                     Email: sdavidson@rgrdlaw.com
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED

                                                                    Clayton J Fitzsimmons
                                                                    Fitzsimmons Law Firm PLLC
                                                                    1609 Warwood Avenue
                                                                    Wheeling, WV 26003
                                                                    304−277−1700
                                                                    Email: clayton@fitzsimmonsfim.com
                                                                    PRO HAC VICE
                                                                    ATTORNEY TO BE NOTICED

                                                                    David W. Mitchell
                                                                    Robbins Geller Rudman & Dowd LLC
                                                                    655 West Broadway
                                                                    Ste1900
                                                                    San Diego, CA 92101−8498
                                                                    619−231−1058
                                                                    Email: davidm@rgrdlaw.com
                                                                    PRO HAC VICE
                                                                    ATTORNEY TO BE NOTICED

                                                                    Mark A Colantonio
                                                                    Fitzsimmons Law Firm PLLC
                                                                    1609 Warwood Avenue
                                                                    Wheeling, WV 26003
                                                                    304−277−1700
                                                                    Email: mark@fitzsimmonsfirm.com
                                                                    ATTORNEY TO BE NOTICED

                                                                    Paul J Geller
                                                                    Attorney at Law
                                                                    120 East Palmetto Park Road
                                                                    Suite 500
                                                                    Boca Raton, FL 33432
                 Case 1:21-cv-06888-PKC Document 28 Filed 08/16/21 Page 2 of 4
                                                        561−750−3364
                                                        Email: pgeller@rgrdlaw.com
                                                        PRO HAC VICE
                                                        ATTORNEY TO BE NOTICED

                                                        Robert P Fitzsimmons
                                                        Fitzsimmons Law Firm PLLC
                                                        1609 Warwood Avenue
                                                        Wheeling, WV 26003
                                                        304−277−1700
                                                        Email: bob@fitzsimmonsfirm.com
                                                        ATTORNEY TO BE NOTICED

                                                        Steven M Jodlowski
                                                        Robbins Geller Rudman & Dowd LLP
                                                        655 West Broadway
                                                        Suite 1900
                                                        San Diego, CA 92101−8498
                                                        619−231−1058
                                                        Email: sjodlowski@rgrdlaw.com
                                                        PRO HAC VICE
                                                        ATTORNEY TO BE NOTICED


V.
Defendant
Google, LLC                               represented by Aden Martin Allen
                                                         Wilson Sonsini et al
                                                         Las Cimas IV
                                                         900 S. Capital of Texas Hwy.
                                                         5th Fl.
                                                         Austin, TX 78746
                                                         512−338−5400
                                                         Email: aallen@wsgr.com
                                                         ATTORNEY TO BE NOTICED

Defendant
Facebook, Inc.                            represented by Peter T. Barbur
                                                         Cravath, Swaine & Moore LLP
                                                         825 Eighth Ave
                                                         New York, NY 10019
                                                         212−474−1058
                                                         Email: pbarbur@cravath.com
                                                         LEAD ATTORNEY
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

                                                        Kevin J. Orsini
                                                        Cravath, Swaine and Moore LLP
                                                        825 Eighth Ave
                                                        New York, NY 10019
                                                        212−474−1596
                                                        Email: korsini@cravath.com
                    Case 1:21-cv-06888-PKC Document 28 Filed 08/16/21 Page 3 of 4
                                                                     PRO HAC VICE
                                                                     ATTORNEY TO BE NOTICED

                                                                     Vanessa A. Lavely
                                                                     Cravath, Swaine & Moore LLP
                                                                     825 Eighth Ave
                                                                     New York, NY 10019
                                                                     212−474−1718
                                                                     Email: vlavely@cravath.com
                                                                     PRO HAC VICE
                                                                     ATTORNEY TO BE NOTICED


Date Filed     #    Docket Text

04/19/2021    Ï1    COMPLAINT against FACEBOOK, INC., GOOGLE, LLC (Filing fee $ 402 receipt number
                    0541−26298639) filed by AIM MEDIA TEXAS OPERATING, LLC.(Davidson, Stuart) (Entered:
                    04/19/2021)

04/19/2021    Ï2    Request for Issuance of Summons as to FACEBOOK, INC., GOOGLE, LLC, filed. (Attachments:
                    # 1 Summons − Facebook, Inc.)(Davidson, Stuart) (Entered: 04/19/2021)

04/19/2021    Ï3    ORDER for Initial Pretrial and Scheduling Conference and Order to Disclose Interested Persons.
                    Initial Conference set for 7/8/2021 at 09:00 AM before Judge Randy Crane(by Judge Randy Crane)
                    Parties notified.(JenniferNogueira, 7) (Entered: 04/19/2021)

04/19/2021    Ï4    Summons Issued as to Facebook, Inc., Google, LLC. Issued summons delivered to plaintiff by
                    NEF, filed.(JenniferNogueira, 7) (Entered: 04/19/2021)

04/21/2021    Ï5    MOTION for Robert P Fitzsimmons to Appear Pro Hac Vice by AIM Media Texas Operating,
                    LLC, filed. Motion Docket Date 5/12/2021. (mmapps, 4) (Additional attachment(s) added on
                    4/21/2021: # 1 Cerificate of Good Standing) (mmapps, 4). (Entered: 04/21/2021)

04/21/2021    Ï6    MOTION for Clayton J. Fitzsimmons to Appear Pro Hac Vice by AIM Media Texas Operating,
                    LLC, filed. Motion Docket Date 5/12/2021. (mmapps, 4) (Additional attachment(s) added on
                    4/21/2021: # 1 Certificate of Good Standing) (mmapps, 4). (Entered: 04/21/2021)

04/21/2021    Ï7    MOTION for Mark A. Colantonio to Appear Pro Hac Vice by AIM Media Texas Operating, LLC,
                    filed. Motion Docket Date 5/12/2021. (mmapps, 4) (Additional attachment(s) added on 4/21/2021:
                    # 1 Certificate of Good Standing) (mmapps, 4). (Entered: 04/21/2021)

04/21/2021    Ï8    MOTION for Paul J Geller to Appear Pro Hac Vice by AIM Media Texas Operating, LLC, filed.
                    Motion Docket Date 5/12/2021. (mmapps, 4) (Entered: 04/21/2021)

04/22/2021    Ï9    ORDER granting 5 Motion for Robert P. Fitzsimmons to Appear Pro Hac Vice.(Signed by Judge
                    Randy Crane) Parties notified.(kanelson, 7) (Entered: 04/22/2021)

04/22/2021   Ï 10   ORDER granting 6 Motion for Clayton J. Fitzsimmons to Appear Pro Hac Vice.(Signed by Judge
                    Randy Crane) Parties notified.(kanelson, 7) (Entered: 04/22/2021)

04/22/2021   Ï 11   ORDER granting 8 Motion for Paul J. Geller to Appear Pro Hac Vice. (Signed by Judge Randy
                    Crane) Parties notified.(klopez, 7) (Entered: 04/22/2021)

04/22/2021   Ï 12   ORDER granting 7 Motion for Mark A. Colantonio to Appear Pro Hac Vice. (Signed by Judge
                    Randy Crane) Parties notified.(klopez, 7) (Entered: 04/22/2021)

04/29/2021   Ï 13   MOTION for David W Mitchell to Appear Pro Hac Vice by AIM Media Texas Operating, LLC,
                    filed. Motion Docket Date 5/20/2021. (hlerma, 4) (Entered: 04/29/2021)
                    Case 1:21-cv-06888-PKC Document 28 Filed 08/16/21 Page 4 of 4
04/29/2021   Ï 14   MOTION for Steve M Jodlowski to Appear Pro Hac Vice by AIM Media Texas Operating, LLC,
                    filed. Motion Docket Date 5/20/2021. (hlerma, 4) (Entered: 04/29/2021)

04/30/2021   Ï 15   ORDER granting 13 Motion for David W. Mitchell to Appear Pro Hac Vice.(Signed by Judge
                    Randy Crane) Parties notified.(kanelson, 7) (Entered: 04/30/2021)

04/30/2021   Ï 16   ORDER granting 14 Motion for Steven M. Jodlowski to Appear Pro Hac Vice.(Signed by Judge
                    Randy Crane) Parties notified.(kanelson, 7) (Entered: 04/30/2021)

05/06/2021   Ï 17   CERTIFICATE OF INTERESTED PARTIES by AIM Media Texas Operating, LLC,
                    filed.(Davidson, Stuart) (Entered: 05/06/2021)

05/10/2021   Ï 18   MOTION for Peter T. Barbur to Appear Pro Hac Vice by Facebook, Inc., filed. Motion Docket
                    Date 6/1/2021. (JenniferNogueira, 7) (Entered: 05/10/2021)

05/10/2021   Ï 19   MOTION for Vanessa A. Lavely to Appear Pro Hac Vice by Facebook, Inc., filed. Motion Docket
                    Date 6/1/2021. (JenniferNogueira, 7) (Entered: 05/10/2021)

05/10/2021   Ï 20   MOTION for Kevin J. Orsini to Appear Pro Hac Vice by Facebook, Inc., filed. Motion Docket
                    Date 6/1/2021. (JenniferNogueira, 7) (Entered: 05/10/2021)

05/10/2021   Ï 21   STIPULATION re: Stipulation to Extend Time to Move or Otherwise Respond to Complaint by
                    Google, LLC, filed.(Allen, Aden) (Entered: 05/10/2021)

05/11/2021   Ï 22   ORDER granting 18 Motion for Peter T. Barbur to Appear Pro Hac Vice.(Signed by Judge Randy
                    Crane) Parties notified.(JenniferNogueira, 7) (Entered: 05/11/2021)

05/11/2021   Ï 23   ORDER granting 19 Motion for Vanessa A. Lavely to Appear Pro Hac Vice.(Signed by Judge
                    Randy Crane) Parties notified.(JenniferNogueira, 7) (Entered: 05/11/2021)

05/11/2021   Ï 24   ORDER granting 20 Motion for Kevin J. Orsini to Appear Pro Hac Vice.(Signed by Judge Randy
                    Crane) Parties notified.(JenniferNogueira, 7) (Entered: 05/11/2021)

06/09/2021   Ï 25   Unopposed MOTION to Adjourn Initial Pretrial and Scheduling Conference by Facebook, Inc.,
                    Google, LLC, filed. Motion Docket Date 6/30/2021. (Attachments: # 1 Proposed Order)(Allen,
                    Aden) (Entered: 06/09/2021)

06/15/2021   Ï 26   NOTICE OF RESCHEDULING OF INITIAL PRETRIAL CONFERENCE. (Initial Conference
                    reset for 10/6/2021 at 09:00 AM before Judge Randy Crane). (Signed by Judge Randy Crane)
                    Parties notified.(JenniferNogueira, 7) (Entered: 06/15/2021)

08/12/2021   Ï 27   JPML TRANSFER ORDER transferring case to Southern District of New York to be included in
                    MDL Docket No. 3010. (lgouadi, 4) (Entered: 08/12/2021)

08/12/2021     Ï    Interdistrict transfer to Southern District of New York. Case transferred electronically. (lgouadi, 4)
                    (Entered: 08/12/2021)
